DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 22, 27, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,812,981 to Ritchey et al.
As to claim 1, Ritchey et al teaches a system comprising: a switching assembly including: a first substrate; a first set of electrical contacts carried by the first substrate; a first set of conductors to electrically coupleable the first set of electrical contacts with the-coils of an electric machine, a second substrate and a second set of electrical contacts carried by the second substrate, wherein at least one of the first substrate and the second substrate is movable relative to the other of the first substrate and the second substrate such that a plurality of subsets of the first set of electrical contacts are selectively(col. 3: lines 44-64 wherein apparatus and method are taught to use a first semiconductor substrate/switch and second semiconductor substrate/switch to couple a plurality of coils of an electric machine), electrically coupleable to at least a portion of the second set of electrical contacts to change an effective winding configuration of the electric machine(col. 4: lines 4-14). 

As to claim 22, Ritchey et al teaches the system of claim 1, further comprising: the electric machine, the electric machine having a number of phases, and for each phase a respective set of a plurality of coils electrically wound in series(col. 2: lines 59-62, col. 3: lines 3-11).
As to claim 27, Ritchey et al teaches the system of claim 22 wherein the electric machine is a rotating electric machine (col. 4: line 3).
            As to claim 32, Ritchey et al teaches the system of claim 1 wherein the first set of electrical contacts carried by the first substrate includes all of the electrical contacts carried by the first substrate, the second set of electrical contacts carried by the second substrate includes all of the electrical contacts carried by the second substrate, and the first set of electrical contacts includes more electrical contacts than the second set of electrical contacts(col. 3: lines 44-64).

Allowable Subject Matter
5. 	Claims 3-6, 15-21, 25-26, 28-31, 33-37 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,917,155 to Adachi discloses a magnetic coil control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846